Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claims 1 and 7  
	Claim 1 recites that the dispensing component comprises a closable opening, which inherently requires some kind of closure mechanism (it would be unreasonably broad to interpret it to not require such, as every opening is “closable” to some degree as something could be placed over it to cover it), but claim 7 recites that the dispensing component further comprises a closure element, which does not appear to further limit the parent claim.
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claims 5 and 19  
	Claim 1 clearly only functionally recites the convenience product, but it is unclear whether claim 5’s “wherein the convenience product is provided” should be interpreted to merely further recite the functionality of the convenience product, or if it should be interpreted to structurally require it (i.e. is provided might arguably require providing it as part of the claim limitations, or might be interpreted to mean that it is capable of receiving a convenience product provided as stated). Claim 19 has similar language and issues.
	For the purposes of examination on the merits, Examiner takes the broadest reasonable interpretation of the claim language to only functionally recite the product, as it does not clearly and explicitly unambiguously structurally recite it.
With Respect to Claim 17  
It recites the limitation "the dispensing component attachment element”.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination on the merits, Examiner takes the claim to depend from claim 16 in order to provide the proper antecedent basis.
With Respect to Claims 2-4, 6, 8-10, and 20 
	These claims are rejected as they depend from a rejected claim and so incorporate its indefinite scope.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 recites that the reservoir is for retaining a convenience product and has an opening for dispensing it, which inherently requires that it be configured to hold a supply of it; claim 1 recites that the dispensing component comprises a closable opening which inherently requires a closure element .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #9,968,179 to Patel (Patel), either alone or further in view of either U.S. Patent #6,550,635 to King (King) or U.S. Patent #7,735,682 to Cassel (Cassel).
With Respect to Claim 1  
A portable dispenser comprising; a band (102); and a dispensing component (110 and internal cavity for receiving 200) integrated into a portion of the band; and wherein the dispensing component comprises a reservoir (internal cavity) for retaining a convenience product (e.g. removable refillable cartridge 200, though noting the product is only functionally recited) an opening (110) for dispensing the convenience product, and other openings into the reservoir/cavity being closable (noting closure member 112 on the first or second end and closure 118 for slit 116); but does not disclose that the dispensing opening (110) is closable.
	However, it would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure to make other openings closable, to make the dispensing opening (110) closable as well (e.g. via a zipper, hook and loop, or other disclosed means or any suitable art known closure mechanism), in order to allow for closing the dispensing opening to protect the contents and/or avoid inadvertent dispensing.
	Alternately, King or discloses forming a similar user limb mountable wipes dispenser with a closable opening, which provides additional/sufficient motivation for and/or evidence of the obviousness of this modification (for clarity, using any of the closure mechanisms disclosed by Patel or by King or Cassel or any other suitable art known closure mechanism). 
With Respect to Claim 2  
The portable dispenser of claim 1, wherein the convenience product is a supply of tissues or wipes (Patel discloses tissues or wipes among other options, noting also that the product is clearly only functionally recited and is clearly capable of this use as that is the intended use).  
With Respect to Claim 3  
The portable dispenser of claim 1, wherein the band comprises a first end and a second end cooperating with one another to form a closure (fastener 108 such as hook and loop fastener).  
With Respect to Claim 4  
The portable dispenser of claim 1, wherein the reservoir is a cavity sized and configured to hold a supply of the convenience product. 
With Respect to Claim 5  
The portable dispenser of claim 1, wherein the convenience product is provided in one of a continuous format, a Z fold format or a C fold format (inasmuch as the structure is capable of holding a convenience product in any of these formats).  
With Respect to Claim 6  
The portable dispenser of claim 1, wherein the band is flexible and configured to extend around an appendage of a wearer.  
With Respect to Claim 7  
The portable dispenser of claim 1, wherein the dispensing component further comprises a closure element (e.g. zipper, hook and loop, or other closure elements per Patel, Cassel, or King).  
With Respect to Claim 8  
 The portable dispenser of claim 7, wherein the closure element is a zipper, a resealable adhesive, or a hook and loop fastener system (e.g. per Patel’s disclosure of zip lock/zipper, adhesive, or hook and loop fastener).  
With Respect to Claim 11  
A portable dispenser comprising; a band (102) comprising a first end and a second end cooperating to form a circumferentially extending band; and a dispensing component (110 and internal cavity for receiving 200) mounted on a portion of the band (it is integrally formed therewith and so is mounted on it); and wherein the dispensing component comprises a reservoir for retaining a convenience product, a closable opening (closable per obvious modification or Cassel or King) for dispensing the convenience product, and a closure element (e.g. zipper, hook and loop or other disclosed closures or any other suitable art known closure mechanism) for closing the closable opening.  
With Respect to Claim 12  
The portable dispenser of 11, wherein the closure element is a zipper, a resealable adhesive, or a hook and loop fastener system.  
With Respect to Claim 13  
The portable dispenser of claim 11, wherein the first end and the second end cooperate with one another to form a closure (noting fastener 108).  
With Respect to Claim 14  
The portable dispenser of claim 13, wherein the closure is a hook and loop fastening system (hook and loop is disclosed by Patel).  
With Respect to Claim 15  
The portable dispenser of claim 13, wherein the closure is magnetic (magnetic closure is disclosed for 108).  
With Respect to Claim 19  
A portable dispenser comprising; an adjustable wrist band comprising a first end and a second end cooperating to form a circumferentially extending band connectable via a closure (108); and a dispensing component disposed on an outer surface of the band, the dispensing component comprising a reservoir (interior cavity for 200) for retaining a convenience product (200 though noting it is only functionally recited), a closable opening (110 as modified) for dispensing the convenience product, and a closure element (e.g. zipper, hook and loop or any other suitable art known closure) for closing the closable opening; and wherein the convenience product is provided in a roll contained within the reservoir (inasmuch as the structure is capable of use with a convenience product provided in this fashion).  
With Respect to Claim 20  
The portable dispenser of claim 19, wherein the roll of the convenience product is supported on a roll core mountable within the reservoir (inasmuch as the structure is capable of use with such a roll).
Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #9,968,179 to Patel (Patel), either alone or further in view of either U.S. Patent #6,550,635 to King (King) or U.S. Patent #7,735,682 to Cassel (Cassel) as applied to claim 1 above, and further in view of U.S. Patent Publication #2008/0190974 to Finn (Finn).
With Respect to Claim 5  
As an alternative to the rejection of claim 5 above, in the interests of advancing prosecution, Finn discloses forming a similar wrist mounted holder with a convenience product cavity including a convenience product wherein the convenience product is provided in one of a continuous format, a Z fold format or a C fold format (it discloses their being interconnected via perforations which indicates a continuous format).
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Finn, to provide a convenience product as taught by Patel in a continuous format as taught by Finn, in order to have a user tear off one tissue for use and so that removing one tissue causes the next to be partially deployed as taught by Finn and/or as a mere selection of an art appropriate convenience product structure to use. 
Alternately, Finn discloses having the tissues be folded for a similar purpose and King discloses or Examiner takes official notice that Z fold and C fold formats are well known in the art for such purpose, and so it would have been obvious to use a convenience product in this format for that purpose and/or as a mere selection of an art appropriate convenience product structure to use.  
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #9,968,179 to Patel (Patel), either alone or further in view of either U.S. Patent #6,550,635 to King (King) or U.S. Patent #7,735,682 to Cassel (Cassel) as applied to claim 1 above, and further in view of U.S. Patent #2,482,584 to Harris (Harris) and/or U.S. Patent #1,982,248 to Gebhardt (Gebhardt).
With Respect to Claim 9  
The portable dispenser of claim 1, and that the convenience product can be fabric/textile, a shop cloth, or similar objects, but does not disclose wherein the dispensing component further comprises an attachment element for retaining a handkerchief.  
However, Harris discloses forming a bracelet/wristband with a holding area for a convenience product having an attachment element (clip 30) for retaining a handkerchief in order to allow for dispensing the handkerchief from the cavity; Gebhardt discloses forming a similar bracelet/wristband with a clip (16) attached to and forming part of a dispensing component (3/4/9, noting they hold and allow dispensing/removal of rouge and powder).
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Patel to use the holder to hold fabrics/textiles or shop cloth, and the disclosure of Harris to hold a textile/fabric cleaning structure such as a handkerchief, to add an attachment structure for a handkerchief as taught by Harris, in order to allow for holding and dispensing a reusable handkerchief as taught by Harris. Alternately, it would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Gebhardt, to add a handkerchief holding clip to the dispensing component of Patel/the combination, in order to hold a handkerchief to provide an additional reusable cleaning option and/or to supplement the objects held in the dispenser.
With Respect to Claim 10  
The portable dispenser of claim 9, wherein the attachment element is a ring, a clip or a clasp (both are a clip or clasp to the extent claimed).  
Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #9,968,179 to Patel (Patel), either alone or further in view of either U.S. Patent #6,550,635 to King (King) or U.S. Patent #7,735,682 to Cassel (Cassel) as applied to claim 11 above, and further in view of U.S. Patent #6,471,091 to Unverzagt (Unverzagt), either alone or further in view of U.S. Patent Publication #2002/0084279 to Lickstein (Lickstein) and/or U.S. Patent #5,127,545 to French (French).
With Respect to Claims 11-16  
As to claim 16, the portable dispenser of claim 11, but does not disclose wherein the band further comprises a dispensing component attachment element for engaging the dispensing component, the dispensing component attachment element positioned centrally between the first end and the second end of the band.  
	However, Unverzagt discloses forming a dispensing component removably attached to a band, the band further comprises a dispensing component attachment element (40) for engaging the dispensing component, the dispensing component attachment element positioned centrally between the first end and the second end of the band (FIG. 1); Lickstein discloses forming a dispensing component (20) separately from and mounted to a band (70) and including an attachment structure to removably attach the two together (noting slots 90); French discloses forming a similar dispensing component (10/30/40/50/60) including hook and loop fastener (46) to allow attachment to a user worn structure/garment or attached to a band (16).
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Unverzagt, to form the dispensing component separately from the band in order to allow for attachment of the dispensing component to other objects and/or the attachment of other objects to the band, and/or to allow for separation of the dispending component from the band for repair/replacement/cleaning/etc and/or as doing so constitutes at most merely making separable which does not patentably distinguish over the prior art (MPEP 2144.04). Alternately, Lickstein’s disclosure of a dispensing component very similar to the Patel dispenser which is removably attached to the band provides further evidence of the obviousness of and/or motivation to form the two parts separately and/or French’s disclosure of forming a similar dispensing component with hook and loop fastener to allow for detachable attachment to a user worn object or other structure also  provides further evidence of the obviousness of and/or motivation to form the dispensing component separately and include an attachment component for coupling to another structure (e.g. hook and loop fastener).
As to claims 11-15, although Examiner maintains that the integral formation is sufficient to meet the claim limitation “dispensing component mounted on a portion of the band”, this combination is presented as an alternative rejection of those claims as it also clearly meets this claim language.
With Respect to Claim 17  
The portable dispenser of claim 11, wherein the dispensing component attachment element is a magnet or a hook and loop fastening system.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #9,968,179 to Patel (Patel), either alone or further in view of either U.S. Patent #6,550,635 to King (King) or U.S. Patent #7,735,682 to Cassel (Cassel), and further in view of U.S. Patent #6,471,091 to Unverzagt (Unverzagt), either alone or further in view of U.S. Patent Publication #2002/0084279 to Lickstein (Lickstein) and/or U.S. Patent #5,127,545 to French (French) as applied to claim 16 above, and further in view of U.S. Patent #2,482,584 to Harris (Harris) and/or U.S. Patent #1,982,248 to Gebhardt (Gebhardt)..
With Respect to Claim 18  
The portable dispenser of claim 16, but does not disclose wherein the dispensing component further comprises an attachment element for retaining a handkerchief.  
	However, Harris or Gebhardt (see the rejection of claims 9-10 above with similar limitations for details of the combination) renders obvious forming the dispensing component to comprise an attachment element for retaining a handkerchief.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #9,968,179 to Patel (Patel), either alone or further in view of either U.S. Patent #6,550,635 to King (King) or U.S. Patent #7,735,682 to Cassel (Cassel), and further in view of U.S. Patent Publicatoin #2014/0367405 to Gerasimova (Gerasimova).
With Respect to Claim 19  
As an alternative to the rejection above using Patel, either alone or further in view of King or Cassel alone, although Examiner maintains that the claim language is broad enough to encompass the structure of that combination, Gerasimova discloses a portable dispenser comprising; an adjustable wrist band (10) and a dispensing component (noting 20, 26, and related structures) dispensing component disposed on an outer surface of the band, the dispensing component comprising a reservoir (20) for retaining a convenience product (28, FIG. 8), and wherein the convenience product is provided in a roll contained within the reservoir (FIG. 8), and that this is an art known substitute for a stack of sheets similar to that of Patel (noting FIG. 5 embodiment).
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Gerasimova, to provide the convenience product as a roll contained within the reservoir, as a mere selection of an art appropriate form of convenience product to use or at most a mere substitution of one art known convenience product form for another, for the art known benefits of such rolls (e.g. ease of continuous dispensing), and/or as doing so constitutes at most a mere change in shape (i.e. from a stack of sheets, stack of folded sheets, or similar, to a roll) which does not patentably distinguish over the prior art (MPEP 2144.04).  
With Respect to Claim 20  
The portable dispenser of claim 19, and appears to show a roll core, but does not detail the structure of the roll and so does not explicitly disclose wherein the roll of the convenience product is supported on a roll core mountable within the reservoir (inasmuch as the structure is capable of use with such a roll).
	However, Examiner takes official notice that it is known in the art to form similar rolled dispensing structures with a core mountable within a holder in order to provide a structure about which the roll can rotate, and so it would have been obvious to one of ordinary skill in the art before the filing date of this application to form the roll with such a mountable core for the art known benefits of such (e.g. ease of rolling, avoiding frictional contact with the cavity, providing a core structure to make rolling and unrolling easier, etc) and/or as a mere selection of an art appropriate roll structure to use.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publicatoin #2014/0367405 to Gerasimova (Gerasimova) in view of U.S. Patent #9,968,179 to Patel (Patel) and either U.S. Patent #6,550,635 to King (King) or U.S. Patent #7,735,682 to Cassel (Cassel), either alone or further in view of U.S. Patent #6,471,091 to Unverzagt (Unverzagt) alone or U.S. Patent #6,471,091 to Unverzagt (Unverzagt) in combination with U.S. Patent Publication #2002/0084279 to Lickstein (Lickstein) and/or U.S. Patent #5,127,545 to French (French).   
With Respect to Claim 19  
Gerasimova discloses a portable dispenser comprising; an adjustable wrist band (10) comprising a first end and a second end cooperating to form a circumferentially extending band connectable via a closure; and a dispensing component disposed on an outer surface of the band, the dispensing component comprising a reservoir for retaining a convenience product, wherein the convenience product is provided in a roll contained within the reservoir; but does not disclose that the ends of the wristband are connectable via a closure; that the dispensing opening is closable, or a closure element for closing the closable opening.  
However, Patel discloses forming a similar wrist attached dispenser structure with an adjustable wrist band comprising first and second ends cooperating as claimed and connectable via a closure; King or Cassel discloses forming a similar dispenser with a dispenser opening that is closable via a closure element; Unverzagt either alone or further in view of Lickstein and/or French renders obvious forming a dispenser mounted on the exterior of a separate band instead of integrally formed mounted on the exterior of the band (see the rejection of claim 11 above for details of their teachings and combination). It is noted that French also discloses forming a wrist band with two ends connected via a closure as claimed and adding a closure over a dispenser opening, providing further evidence of the obviousness of such construction(s).  
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Patel (or both Patel and French) to form the wrist band with first ends having a closure as claimed. It would further have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of King or Cassel (as well as French), to add a closure element as claimed (e.g. that taught by any of these references or any other suitable art known closure) in order to allow for closing the dispenser to protect its contents and/or avoid inadvertent dispensing.  
Although Examiner maintains that the structure of Gerasimova/the combination meets the limitation of being disposed on an outer surface of the band (noting e.g. the opening on the outer surface of the band), it would also have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Unverzagt or Unverzagt in combination with Lickstein and/or French to removably mount the dispenser component on the outer surface of the band as taught by those references, see the rejection of claim 11 above using these references for details.
With Respect to Claim 20  
The portable dispenser of claim 19, and appears to show a roll core, but does not detail the structure of the roll and so does not explicitly disclose wherein the roll of the convenience product is supported on a roll core mountable within the reservoir (inasmuch as the structure is capable of use with such a roll).
	However, Examiner takes official notice that it is known in the art to form similar rolled dispensing structures with a core mountable within a holder in order to provide a structure about which the roll can rotate, and so it would have been obvious to one of ordinary skill in the art before the filing date of this application to form the roll with such a mountable core for the art known benefits of such (e.g. ease of rolling, avoiding frictional contact with the cavity, providing a core structure to make rolling and unrolling easier, etc) and/or as a mere selection of an art appropriate roll structure to use.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734